Per Curiam:

The judgment is vacated
and the case is remanded to the District Court for specific findings as to the circumstances attending appellee’s service in the Japanese Army and voting in the Japanese elections and the reasonable inferences to be drawn therefrom.
Mr. Justice Black is of. the opinion the judgment should be affirmed.
Mr. Justice Douglas, being of the view that the findings are adequate to show that the services' of appellee to Japan were rendered under the.compulsion *900of military and other sanctions, evidenced in some instances by physical beatings, dissents to vacation and remand.
Solicitor General Perlman and Howard K. Hod-dick for appellant.
A. Li Wirin, Fred Okrand and Katsuo Miho for appellee.